Citation Nr: 1109930	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior claim for eligibility for non-service connected pension benefits.  

2.  Basic eligibility for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The appellant testified at a hearing before a Decision Review Officer in May 2009, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  A May 1995 RO decision denied entitlement to a non-service connected pension; the appellant did not appeal.  

2.  Evidence received since the May 1995 RO decision is new and material, and the appellant's claim is reopened.  

3.  The appellant did not have 90 days of active service.   

4.  The appellant was not discharged due to a service connected disability.  






CONCLUSIONS OF LAW

1.  The May 1995 RO decision that denied eligibility for a non-service connected pension is final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R.  § 20.1103 (2010).

2.  New and material evidence has been received since the May 1995 RO decision and the appellant's claim for eligibility for a non-service connected pension is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2010).

3.  The appellant does not meet the legal requirements for establishing basic eligibility for VA non-service connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A claim for entitlement to a non-service connected pension was previously denied in a May 1995 RO decision; the appellant did not appeal.  In April 2006, the appellant filed a new claim, seeking eligibility for non-service connected pension.  The RO reopened the appellant's claim, but denied it in a January 2007 decision.  The appellant appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.   

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because he did not have at least 90 days of active service.  Thus, for evidence in this case to be considered new and material, it must show that the appellant had 90 days of active service.  

The appellant testified in May 2009 that following thirteen weeks of boot camp in 1973, he served thirteen weeks of active duty service which was not active duty for training.  

This evidence is new and material.  Accordingly, the appellant's prior claim is reopened.  The issue of eligibility for non-service connected pension benefits is addressed below. 

Eligibility for Non-Service Connected Pension Benefits

The law provides that VA shall pay to each veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a).  

A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).  

VA's regulations further provide that active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (2010).  

The term period of war is defined by statute.  The Vietnam era began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).  

The Board observes that the appellant served during the Vietnam era (a period of war) for more than 90 days, specifically, between March 1973 and March 1975.  However, his DD Form 214 clearly shows that the appellant's sole period of active duty was service from January 20, 1975 to March 29, 1975, a period less than 90 days.  His service from March 31, 1973 to September 29, 1973, was active duty for training and, at its conclusion, he was transferred back to his Reserve unit.  The appellant's remaining service was inactive duty for training.  

While the appellant testified at a May 2009 hearing before a Decision Review Officer that thirteen weeks of his service between March 1973 and September 1973 were not active duty for training, but rather active duty service, the Board notes that active service will be the period certified by the service department.  38 C.F.R. § 3.41(a) and (d).  

The United States Court of Appeals for Veterans Claims (Court) has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Whether a claimant is a veteran and thus has basic eligibility to VA benefits is a question dependent on service department certification.  38 C.F.R. § 3.41 (a), (d); Duro, 2 Vet. App. at 532.

Only service department records can establish if and when a claimant has qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings in this case are conclusive and binding upon VA, and the Board does not have the authority to alter them.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Thus, the Board must rely on official personnel records in determining the appellant's period of active service, not the appellant's testimony.  

The Board has also considered that the appellant was discharged from the U.S. Marine Reserve in March 1975 due to medical disqualification after reporting a history black-outs.  While epilepsy was suspected, the appellant failed comply with scheduled neurological testing and follow-up treatment.  A complete review of the record shows that a diagnosis of epilepsy was never confirmed by neurological testing and the appellant's current VA treatment records show no diagnosis of epilepsy or any other neurological disability, providing highly probative evidence against this claim.  

Furthermore, even assuming that the appellant suffers from a neurological disorder, there is no medical evidence showing that the condition was incurred in the line of duty.  While the appellant has alleged that he was beaten by his sergeant during boot camp and afterwards began experiencing blackouts, the appellant's service treatment records show no evidence of blackouts or epileptic seizures while on active or inactive duty for training nor is there any evidence of any traumatic injury in service that might have caused such symptoms.  

The record shows that since separation from service, the appellant has been denied service connection for epilepsy and blackouts multiple times, most recently in January 2007.  The appellant was notified of each rating decision and did not appeal; therefore, those decisions are final, and are binding in this case.  See 38 U.S.C.A.  § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2010).  

Accordingly, the Board finds that the appellant was not discharged or released from service because of a service-connected disability, and the criteria for qualifying service set forth at 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.6 are not met.  

Lacking qualifying service, the basic eligibility requirements for VA pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App.  426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

The Board has considered VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010)).  However, as discussed above, the law and not the facts are dispositive of this appeal; therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


